PER CURIAM.
Appellant Henry Calosso, plaintiff below, brought suit against First National Bank of Pompano Beach, Florida, for damages claimed as a result of the bank’s breach of an alleged agreement to lend money.
It was alleged that the defendant bank had agreed to make a loan to the plaintiff to complete a certain business deal undertaken by the latter, but that the bank refused the loan just’prior to the date scheduled for consummation of plaintiff’s deal. The reason assigned for such refusal was that the contemplated loan did not qualify under banking regulations. The plaintiff alleged that due to the short advance notice of refusal he was unable to finance his deal and, through certain actions by him in reliance upon the bank’s “agreement,” suffered damages. The bank denied the allegations of the complaint and filed a motion for summary judgment which was granted.
Upon careful consideration of the pleadings and depositions, viewed in the light most favorable to the plaintiff, it is apparent that the essentials of a binding loan agreement were conspicuously absent. There was no understanding as to when any money was to be advanced nor was there any agreement as to method and time of repayment or rate of interest. Nothing was signed and there was no understanding as to any particular amount to be loaned, although the plaintiff avowedly expected to get “approximately $40,000.00.”
It clearly appears that the defendant bank made no firm commitment which would justify the plaintiff acting in reliance thereon. The trial court, therefore, did not err in piercing the paper issues and entering summary judgment for the defendant.
Affirmed.
ALLEN, Acting C. J., and WHITE and SMITH, JJ., concur.